                                                                   CLERK'S OFFICEU.S.DIST.COURF
                                                                          AT R> NOkE,
                                                                                   ' VA
                                                                               FII
                                                                                 -ED

                      IN THE UNITED STATES DISTIUCT COURT                 ocT 18 2212
                      FOR TH E W ESTERN D ISTW CT O F V IRO JN IA JuulA c, nunuc c RK
                                 ROAN OKE DIVISION                BY:               ,
                                                                           D           E
M ATTHEW BM DY SHEFFER,

      Plaintiff,
                                                        CivilAction N0.7:19CV00953
                                                        M EM OM NDUM OPINION
H EA LTH CA RE SERV ICES G ROU P,IN C .
                                                        By:Hon.Glen E.Com ad
rd                                                      SeniorUnited StatesDistrictJudge

A VA N TE GR OUP,lN C.,

      Defendants.


      M atthew BradySheffer,aformeremployeeofHealthcareServicesGroup,Inc.(çGHCSG''),
filed thisdiversity action againstHCSG andAvanteGroup,,
                                                      lnc.(1W vahte''),asserting claimsbf
fraudulentinducemçnt,frauéulentconcealment,breach ofcontract,andtortiousinterferencewith
contract. The case is presently before the courton the defendants'partialmotions to dism iss.

Forthereasonssetforth below,them otionswillbegranted.

                                       Backzround

       The following facm al allegations, taken from the plaintiffs nm ended complaint,are

accepted astrue forpurposes ofthe pending m otions. See Erickson v.Pardus,55.1U.S.89,94

(2007)(çûgW lhenrulingonadefendant'smotionto dismiss,ajudgemustacceptastnzea1lofthe
factualallegationscontainedinthecomplaint.').
       Sheffer resides in Botetourt Cotmty,Virginia. In 2014, he began w orking as a sales

director for HCSG,a Pennsylvania corporation based in Bensalem ,Pezmsylvania. Sheffer's

employmentcontractGlcalledfor(himjtoreceiveatwopercentcommissiönbased on grossprofit
margin onany contractthatEhe)brokeredforHCSG.'' Am.Compl.! 11,ECFNo.42. Sheffer
allegesthatECHCSG 1ed (him)tobelieve,atthetimeofcontracting,thathiscommission stnzcture
was fixed at 2 percent.'' Id.! 13. Sheffer accepted the position based on the favorable
commission structure. Id.!35.
       On oraboutFebruary 1,2017,Sheffersecured acontractbetween HCSG and Avantethat

wasworth approximately $22million.dollars.l Id.! 16. Shortly thereafter,Shefferdiscovered
thattlzreebuildingsincludedin thescopeoftheoliginalcontracthadbeen ççwrongly withheldfrom

the contract,depdving the contractofcertain profitsand affecting ...Sheffer's comm issions.''

Id.! 18.
       On oraboutApril20,2017,HCSG'S ChiefRevenue Officer,M ike M cBryan,notised

Shefferand othersalesdirectorsthatthecom pany waschangingthe salesdirectors'commission

structure. Although HCSG had Gtattempted to change Etheqcommission structure''in previous
years,the modifkations çGwere generally not implemented against (the plaintiffj untilthe
HCSG-AVM tecontract.'' J-pa.!!38-39. InM ay of2017,Shefferinquiredabouthiscommission
on the contractwith Avante. M cBryan and Donnie W arren,HCSG'S Vice Presidentof Sales,

advised ShefferthatSçhe would notbereceiving commissionsbased on 2percentgrossprolit,but

ratherthe12017commissionstructme'wouldbeapplied.'' JZ !43. M cBryanand W arren also
informedShefferthatGçcertaincommissionshadnotbeenenrnedduetoAvantebeinginarreargsl.''
J-T.:23.
       Overthecourse ofthe following yem-,ShefferElprotested the çnew'com mission structure

being'applied against'him ,'' since he had relied on the prom ised tw o percent com m ission in

accepting employment with HCSG. Ji ! 44. However,the plaintiY s efforts proved



 .     1AvanteisaFloridacorporationthqtownsandoperatesntlrsingfacilitiesintheW esternD istrictofVirginia.
SeeAm.Compl.!(
             j4,7.
unsuccessful. Shefferultimately leftHCSG on Septem ber21,2018,çsdue to HCSG'Sconduct.''

1d.! 10.
                                    ProceduralH istorv

       Sheffer filed the instantaction against HCSG and Avante on Janury 28*
                                                                           ,2019. The

defendantsmoved to dismisscertain countsofthecomplainttmderRule 12(b)(6)oftheFederal
RulesofCivilProcedurè.'OnJtme 17,2019,thecourtheld ahemingon thedefendants'm otions.

Attheèonclusion oftheheming,thecourttook themotionstm deradvisem entand granted in part

theplaintiffsreques!forleaveto 5le an nmended complaint.

       On June 27,2019,Shefferfiled an nm ended com plaintagainstthe defendants,in which he

asserts the following claims:fraud in the inducement against HCSG (Count I);fraudulent
concealmentagainstHCSG tcotmt11);breac;
                                      hofcontractagainstHCSG tcotmt111);ândtortious
interfeience with contractagainstAvante(Count1V). HCSG hasmoved to dismissthe fraud
claimsassertedinCotmtsIandI1,andAvantehasm ovedto dism issthetortiousinterferenceclaim

asserted in CountIV. The motionshavebeen fully briefed and arenow l'ipe forreview .

                                    Standard ofR eview

       Rule 12(b)(6)permitsapartyto move fordismissalofacomplaintforfailureto statea
claim upon which reliefcan be granted. W hen deciding am otion to dismisstmderthisnzle,the

courtmustaccejtastrueallwell-pleadedallegationsanddraiva1lreasonablefactualinferencesin
theplaintiffsfavor. Erickson,551U.S.at94. dlW hileacomplaintattackedbyaRule 12(b)(6)
m otion to dismissdoesnotneed detailed factualâllegations,aplaintifpsobligation to providethe

g'
 rounds ofhisentitlem entto reliefrequiresm ore than labelsand concl
                                                                   yusions,and a formulaic
                         '                            '
              !
                     j
recitation oftheelementsofacauseofaction willnotdo.'' B ellA tl.Cöp .v.Tw om bly,550 U .S.

544,555 (2007) (intem alcitatioriand quotation marks omitted). To survive dismissal,;$a
complaintm ustcontain sufficientfactualm atter,accepted astrue,to çstateaclaim forreliefthatis

plausibleonitsface,'''menningthatitmustdspleadlqfactualcontentthatallowsthecourtto draw
the reasonable inference thatthe defendantis liable forthe misconductalleged.'' Ashcp ftv.

lqbal,556U.S.662,678(2009)(quotingTwombly,550U.S.at570).
                                                D iscussion
'

            1.    Fraud Claim s

            HCSG hasm oved to dism issthe fraud claimsasserted in CountsIand 11oftheam ended
        '          .   < .                  '                 .          '
                                                                                               .


complaint. Asindicatedabove,Shefferassertsclaimsofâaudulentinducçmentao fraudulent
concealm entagainstHCSG. M ore specifcally,ShefferassertsthatHCSG fraudulently induced

him to acceptemploym entby falsely representingthathewould earn atwo percentcom mission on

each contract brokerid on behalf of HCSG. Sheffer also asserts that H CSG fraudulently
concealedtheictthathewouldnotbereceivingatwopercentcommissiononthecontractthathe
brokered with Avante.

            The partiesagreethatVirgirlia substantive law appliesto the plaintiffsclaims. çtunder

Virginia law,to establish a fraud claim ,aplaintiffm ustprove :by clearand convincing evidence:

(1)afalserepresentation,(2)ofamaterialfact,(3)madeintentionally andknowingly,(4)with
intenttomislead,(5)reliancebythepartymisled,and(6)resultingdamagetothepartymisled.'''
Sharmav.USA Int'l.LLC,851F.3d308,312(4thCir.2017)(quotingEvaluationResearchCop .
v.Aleguin,439 S.E.2d 387,390 (Va.1994)). Fraudulentinducementoccurswhen a party
inducesanotherparty to enter into a cùntractby m aking a false representation ofm aterialfact.

See Abi-NAim v.Concord Condùminium.LEC,699 S.E.2d 483,489 (Va.2û10) (çG(A)false
    .                                   '                         .
                             .      .

represintâtionofamatirialfact,éoristituting aninducelenttothecontract,onwhiéh thegliartfj
hadarightto rely,isalwaysgroundforrescissionofthecontractgand)...isalso grotmd foran


                                                    4
action fordamages.'')(internalquotation marksand citation omitted). Fraudulentconcealment
occurswhen aparty knowingly and intentionally concealsam aterialfactfrom anotherparty who

is acting tmderthe agsumption thatthe factdoesnotexist. Allen Realty Corn.v.Holbert,318

S.E.2d592,597(Va.1984);seealsoHitaclliCreditAm.Corp.v.SicnetBa'
                                                              nk.166F.3d614,629
('
 tthCir.1999)(explainingthatGGconcealment,whetherbywordorconduct,maybetheequivalent
otafalserepresentationbecauseitalwaysinvolvesdeliberatenondisclosuredesigned toprevent

anotherfrom lenrning,thetruth'l.
       FraudclaimsaresubjecttoaheightenedpleadingstandardundertheFederalRulesofCivil
Procedure. Rule9(b)requiresapartyallegingfraudtoS'statewithparticularitythecircumstances
constitutihg fraud .!..'' Fçd.R.Civ.P.9(b). Tosatisfythisstandard,theplaintiffEGmust,ata
rriiniinum ,describi Sthe tim e,place'
                                     ,and contents ofthe false representations,as wellas the

identity of the person m aking the misrepresentation and what he obtained thereby.''' United
                     .                                                                     '   '
                 .

Statesixre1.W '
              ils'on v'.Kelldca Bfo
                                  'wn & Root.Inc., 525F.
                                                       3d 370,)79(4th Cir.200à)(quoting
Hanison vyW estinchouseSavannah ltiverCo.,176F.3d 776,784 (4th Cir.1999$. ççgléack of
compliancewith Rule 9(b)'spleading requirementsistreated asafailureto stateaclaim tmder
Rule12(b)(6).'' Hanison,176F.3dat783n.5.
       Rule9(b)alsoprovidesthatSçintent,knowledge,and otherconditionsofaperson'smind
may be alleged generally.'' Fed.R.Civ.
                                     'P.9(b). Howeker,çlûgenerally'isa relative term.''
lqbal,556U.S.at686. AlthoughRule9(b)excùsesaparty from pleadingknowledgeandintent
tm dera'
       n elevated pleading standard, ttgiqtdoesnotgivehim liceàsetoevadethelessrigid- though

stilloperative--stricturesofRufe 8.'' Id.at686-87. UnderRule 8,aplaintiffcnnnotGtplead the

bareelelenisofhiscauseofactiono...and expecthiscomplaintto surviveam otion todism iss.''

Id. at 687. Instead, the l'ule requires the plaintiff to articulate suffk ient facts to state a
plausible not m erely possible--claim for relief. 1d.at 678-79;see also Tuchman v.DSC

Commc'nsCop.,14 F.3d 1062,1068(5th Cir.1994)(çTopleadscienteradequately,aplaintiff
mustsetforthspecificfactsthatsupportan inferenceoffraud.'').
      Applying theseprinciples,the courtconcludesthattheam ended complaintfailsto statea
             .                  q '

plausibleclaim offraud. Turning firstto the claim offraudulentinducem ent,itisnotenough to

sim plyassertthatHCSG tsknew''atthetim etheplaintiffsignedtheemploymentagreem enttçthatit

had nö intention ofpaying ghimjthe2 percentgrosscommission overthecolzrse ofthe entire
contracmalpedod.'' Am.Compl.! 34;see also iés! 37 (&W tthetime Mr.Shefferrelied on
HCSG'Srepresentationsofhiscom mission structtzre,upon infonnation and belief,H CSG did not

intend to pay Mr.Shefferthis commission during the duration ofhisemployment.''). Such
conclusoryallegationsofWrongdoingarepreciselythetypeofallegationsthatTwomblyatldIgbal
rejectéd. SeeFrancisv.Giacomelli,588F.3d186,193(4thCir.2009)(emphasizingthatûtinalted
assertions'ofwrongdoing necessitate som e çfactualenhancem ent'within the com plaintto cross

çthelinebetween possibility and plausibility ofentitlementto relief'')(quoting Twomblv,550
U.S.at317);seealso Cty.ofGyayson v.RA-r
                                      l-ech Servs.,No.7:13-cv-00384,2014 U.S.Dist.
LEXIS73945,at*6(W .D.Va.M ay29,2014)(Conrad,J.),affd,Cty.ofGraysonv.Spane,609F.
Ajp'x 150 (4th Cir.2015)(holding thattheplaintiffs could notstate a claim forfraud in the
                      .                                                         . '

inducem entby,simply asserting thatthe defendantsentered into the agreem entsatissuewith no
                                 '                     )
intentionofperformingin acéordancewiththeagreements).
       Therem ainingfactualallegations,whichpertain to actionstaken aftertheformation ofthe

employmentcontract,failtolidemonstratethedefendant'sintent(attbetimetheproinisesgwereq
lade)nevertoabldeb#thbtenhsojtj,
                               jeco.ntract.,, OutofChaos.Ltd.v.AON Corn.,'
                                                                         15F.App'x
137,142 (4th Cir.2001). SheffeiallegesthatCCHCSG attempted to change (the)commission
stl-ucture in 2015, 2016, and 2017 without new consideration,'' but did not enforce the

modiscationsagainsthim untilhesecuredthecontractwithAvante. Am.Compl.!!38-39,47.
W hile such allegationsm ay supporta claim forbreach ofthe employm entcontract,they do not

supporta reasonable inference offraudulentintentatthetime thecontractw asfonued.z Stated

differently,the nm ènded complaintfailsto plead sufficientfactsfrom which itcan bereasonably
inferred thatHCSG çGnrverintended to abideby theterm softhecontract.'' Flip M ortg.Com .v.

M cElhone,841F.2d531,537(4thCir.1988).
        M oreover,despise being afforded an additionalopportunity to comply with Rule 9(b),
Shefferhasnotdone so. The nmended complaintfailsto plead with particulrity the time and

place ofthe allegedly falserepresentations,orthe identity ofthe individualts)responsible for
rriaking them . Instead,ShefferallegesthatGCHCSG''m ade falserepresentatiönsregarding a two

percentcom mission rateçton m any occasionsy''including the tstim eofcontracting.'' Am .Compl.

!! 13,46, Thecourtagreeswith HCSG thatsuchconclusory allegationsareinsufficienttomeet
theheightenedpleadilk starldard o?Rule9(b). Accordingly,HCSG'Smotionwillbegranted
    è
with respectto the claim offraudulentinducem ent.3

        Forsim ilarreasons,thecourtconcludeslhattheplaintiffsclaim offraudulentconcealm eht

iss'ubjectto dismissalunderRule 11(b)(6). Althoughitisnotentirely clearfrom theamended
com plaint,thisclaim appearstljbe based on the assertion thatHCSG fraudulently concealed the

factthatSàefferwouldnotreceive'atwopkrcentcommissiononthecontractthathebrokeredwith

       2 ThecourtnotesthatHCSG hasnotmovedto dismissthebreach ofcontractclaim asserted in Count111,
whichispremisedon thesameallegationsastheclaim offraudulentinduçement.
        3 ln,hi
              shriefinopppsitiontothçmotiontodismiss,Sheffersummarillrequestsleavetoamendasecondtime
intheiventthaithecouftconcludesthattheamendedcomplaintfailsto satlsfyRulb9(b). Sucharequéstisnot
properandwillnotbeconsideredbythecourt. SeeACA Fin.Guar.Corn.v.CityofBuenaVista,917F.3d206,218
(4thCir.2019)(exprisslydecliningtofindthatrequeststomnendmadeinoppositionbriefsconstituteapropermotion
toamend);Cozzarelliv.InspirePharms.Inc.,549F.3d618,630-31(4thCir.2008)(affirmingthedenialofleaveto
amendwheretheplaintiffs'requestforleavewasinafootnotetotheirresponsetodefendants'motionto dismissand,
thus,didn
        'otqualifyasamotionforleavetoamend). '
Avante. Hokever,ShefferdoesnotpointtoanySûwordgs)orconduct''byaparticularpersonthat
wereintendedtotçprevent(himjfrom lenrningthetruth.'' VanDeusenv.Snead,441S.E.2d207,
209(Va.1994)(citationomitted). Instead,ShefferallegesthatMikeM cBryanadvisedhim and
other sales directors about a change in the comm ission structure in April of 2017,and that

M cBryan and Dormie W arren both informed him thatthe new com mission structure would be

applied in calculating hiscommission on theAvantecontract. SeeAm.Compl.!! 20,57,61.
M cBryan and W arren also advised Shefferthathiscom mission on the Avantecontractwould be

affectedby Avante'sfailuretopayin accordancewiththecontractualterms. Seeiés!23. The
amended complaintissimply devoid ofsufficientfactualallegationsto state aclaim offraudulent

concealm entrelatedtotheplaintiffscomm ission on theAvantecontfact. Accordingly,HCSG'S

motlon willbegrantedw ith respectto thisclaim .

       II.    Tortious Interference C laim

       ln CountIV ofthe nmendedcom plaint,Shefferassertsaclaim oftortiousinterferencewith

contractagainstAvante.'M ore specifically,Shefferm aintainsthatAvante tortiously interfered

q4th hiscontracmalrighttoreceiveatwopercentcom mission on thegrossprostfrom theAvante

contract. To supportthisclaim,ShefferallegesthatGtgclommissionpracticesarecommonwithin
the industry''and thatttAvanteknew thatghe)would bereceiving a commission based on the
brokelinjoftheHCSG-AV=tecohtract'' IZ ! 88. Shefferfurtheralleges,uponinformation
and belief,thatAvanteçtéonspired gwith HCSGqtoremove,tmderimproperand illegalmeans,
tllree (3)buildingsfrom the contract''thathe brokered on behalfof HCSG,and thatAvante
ççknewgyqand/orcouldreadilydiscover,thatthischangeinthetermsoffheHcsG-Avantecpntract
                     c                  .

would grèatly rèducé'ghisj comm'ission.'' Id.!! 89,93. Sheffer also alleges thatAvante's



                                             8
actionsGiinduced (himlto teM inatehisemploymentcontractwith HCSG dueto the enormous
costssufferedtlzroughlostcommissions.'' Id.IJ97.
       To statea claim fortortiousinterferencewith contracttmderVirginialaw,aplaintiffm ust

allegefactssufscienttoestablish:(1)theexistenceofabusinessrelationshiporexpectancywitha
probability of futblm economic benest;(2)the defendant's knowledge ofthe relationship or

expectancy;(3)areagonable certainty that,absentthe defendant'sintentionalmisconduct,the
plaintiffwouldhavecontinuedin therelationship orrealizedtheexpectancy;(4)thedefendant's
intentional interference including the loss of the relationship or expectancy; (5) that the
defendant'sinterferencewasdonebfimpropermethods;and (6)resultingdnmage. Duacin v.
Adnms,360S.E.2d832,835-36(Va.1987). ImpropermethodsincludeSsillegalorindependently
tortibus(actsj,such âsviolationso/stamtes,regulations,orrecognized common-law rules.'' 1d.
at836.

       Uponreview oftheam ended complaint,the courtconcludesthatitfailsto stateaclaim of

tortiousinterference againstAvante. Even assumingthatAvantewasawarethatShefferwould

reieive a com'm ission on any coniaétbrokered on behalfofHCSG,Shefferdoes notplausibly

allejetiatAvanteintentionallyinterferedwithhis'expectedcommissionorthatsuchinterference
was comm itted tluough im
                        ' properorillegalm eans. Sheffer'sassertion thatAvante ççconspired''

withFICSG toremovetllreèbuildingkfronithecontractbrokeredbyShefferiswhollyconclusdry,

asishisassertion thatAvanteused Slimproperand illegalmeans''to do so. Am.Compl.! 89.
M oreover,the am endid complaint does not include any facts that Would allow the courtto

reakénably inferthatAkante intentionally and improperly m odified the'tenns of its comm ercial

èofitràctwithHCSG inordertoreduceSheffer'scommission. SeeSD3.LLC v.Black& Decker
                     .       '
         '                                                                                '
                         .                 .                        .      .   -
                                                                                     u:
(u.s.)Ino.,8o1F.3d412,422(4thèir.201s)(emphasizingthatcourtsarenotrequifedio accept

                                               9
tmw arranted inferences,unreasonable conclusiong,or argum ents''when ruling on a m otion to

dismissandçGcan furtherputasideanynaked assertionsdevoid offurtherfactualenhancemenf')
(internal
        .quotationmarksomitted).
       The snme is tnze for Sheffer's assertion thatAvante çtinduced (himj to terminate his
employmentcontractwith HCSO.'' Am.Compl.! 97. Cout'
                                                  tshavefotmd itçdaxiomaticthata
plaintiffcnnnotsustain aclaim oftortiousinference with businessexpectancy when he willingly

surrendered hi4righttothoseexpectancies.'' Stradtm an v.Republic Servs..Inc.,121F.Supp:3d

578,583 (E.D.Va.2015)(quoting Taylorv.CNA Corn.,7,
                                                 82 F.Supp.2d 182,204 (E.D.Va.
2010:. Even assumingthatan employeecan maintain atortiousinterferenceclaim based on a
constructive discharge theory,Sheffer does not allege,muçh less plausibly dem onstrate,that

Avahteactedwith the expresspurpdse ofinducinghim toterminatehisemploymentwith HCSG.

SeeEppçrsonv.Va.Dep'tofCorr.,77Va.Cir.325,330 (Va.Cir.Ct.2008)(explainingthata
plaintiffalleging constructive dischargemustproveûideliberateness''on thepartofthedefendant,

which Etçexistsonlyiftheactionscomplained ofwereintendçdbythegdefendantqasah effortto
forcetheemployeetoquit''')(quotingBristow v.DailyPress.Inc.,770F.2d 1251,1255(4thCir.
1985)).
       Forthesereasons,thecdurt'
                               concludesthàtthè'nmend8d'complaintfail'
                                                                     stù state aclaim of
tortious interference with contractagaiùstAvante. Acùordingly,the com'
                                                                     twillgrantAvante's

partialm otion to dismiss.

                                       C onclusion

       Forthereasonsstated,the courtwillgrantthedefendants'm otionsforpartialdim issalof

te
1i nmehded complain't,and dism')sstheplaintiffsclaimsoffraudulentinducement,âaudulent
concealm ent,and tortious interference with contract. The case willproceed on the remaining

claim forbreach ofcontractagainstHCSG.

      The Clerk isdirected to send copiesofthismem orandtlm opinion and the accom panying

ordeito allcotmselofrezord.
      DATED)This 1%# dayofOctober,2019.



                                           SeniorUzlited StatesDistrictJudge
